Citation Nr: 1537438	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a bilateral knee injury, specifically arthritis, to include as secondary to service-connected diabetes mellitus type II (DM2).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to April 1967, and from April 1967 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO denied service connection for residuals of a bilateral knee injury.  In August 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.  After additional medical records were obtained, a supplemental statement of the case (SSOC) was issued in April 2015.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In June 2015, after the Veteran's June 2009 VA examination relating to bilateral knee disability, the RO issued a rating decision granting the Veteran service connection for DM associated with herbicide exposure.  In light of the DM service connection and the June 2009 VA examiner's statement that the Veteran's knee pain "could most likely be attributed to chronic DJD with the normal aging process and complicated by lifestyle and health issues including diabetes mellitus," the Board finds that the issue of whether the Veteran's service-connected DM may have caused or aggravated the Veteran's residuals of a bilateral knee injury has been reasonably raised, and must be considered by the VA examiner.  See 38 C.F.R. § 3.310 (2015) (service connection is warranted for disability caused and/or aggravated by service-connected disability) and Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that a service connection claim includes all theories under which service connection may be granted).  The Board has therefore recharacterized the issue as a claim of entitlement to service connection for residuals of a bilateral knee injury, specifically arthritis, including as secondary to service-connected DM.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Although the Board regrets additional delay, a review of the claims file reveals that further AOJ action on this matter is warranted.

The Veteran has reported that he injured his knees when he fell four to twenty feet while working on a radio tower in October 1966, during service.  He contends that he currently experiences bilateral knee pain due to this incident.

An October 1966 service treatment record (STR) shows the  Veteran visited the doctor five days after an incident where he injured both knees after falling three to four feet to the ground.  The doctor noted a "cartilage 'bruise'" as a result.  An August 1967 STR shows the Veteran sought treatment for recurrent knee pain.

A VA Form 10-7131 shows the Veteran sought treatment for a "Fracture L Knee" in September 1970. 

During  various VA Medical Center visits, the Veteran has complained of knee pain.  See VAMC Records dated January 2004, March 2007, March 2009, April 2009, May 2009, August 2009, May 2011, October 2014, November 2014, February 2015, and April 2015.  

In March 2009, a VA clinician noted the Veteran's knee pain was likely degenerative joint disease (DJD) and ordered an x-ray examination.  In April 2009, a VA clinician reviewed the x-rays and found "mild degenerative changes of the patellofemoral and medial compartments and very small bilateral joint effusions.  No patellar subluxation.  Spurring of the left tibial spines with adjacent 4mm ossicle which may represent an intra-articular loose body."  In April 2009, a private clinician noted "decreased lateral meniscal spaces bilaterally."  In May 2009, a VA clinician noted an assessment of DJD for the Veteran's knee pain.  

During the June 2009 VA examination, the Veteran reported that he fell six to ten feet from a pole during service in 1966.  At the time of the examination, the Veteran stated that he was in chronic pain daily, ranging from 3/10 to 9/10.  He stated that he had stopped working and was using an electric cart because of knee pain.  The VA examiner found the Veteran had bilateral mild degenerative changes of the knees greater on the left compared to the right.  The examiner opined that the Veteran's knee pain was not at least as likely as not caused by the Veteran's fall during service.  The examiner further opined the Veteran's knee pain "could most likely be attributed to chronic DJD with the normal aging process and complicated by lifestyle and health issues including diabetes mellitus."  The examiner noted that the Veteran described debilitating pain but declined steroid injections.

In May 2011, a VA clinician found the Veteran's bilateral knee pain was consistent with DJD.

In February 2014, a VA clinician found "minimal degenerative changes involving bilateral knee joints" and "stable tiny well-corticated ossific structure adjacent to the medial tibial spine."

In October 2014, a VA clinician found chronic pain syndrome in the knees and osteoarthritis of the knees.

As described above, post-service treatment records reflect knee diagnoses of DJD, spurring of the tibial spine, and chronic pain syndrome related to the Veteran's knee pain.  Thus, the remaining question is whether there is a link, or nexus, between any diagnosed knee disability and the Veteran's service or service-connected DSM2.

In this regard, the June 2009 VA examiner found that the Veteran's knee pain was not likely related to his military service.  However, the examiner did not have the benefit of the Veteran's June 2015 statement that he fell twenty feet to the ground during October 1966  in-service event.  Also, the examiner did not address the September 1970 record reflecting that the Veteran sought treatment for a "Fracture L Knee."  The examiner also did not have the benefit of the Veteran's explanation, during the June 2015 hearing, that he had had continuous knee pain since service but did not continuously seek treatment because he could not afford treatment and needed to work.  In addition, while the VA examiner found that the Veteran's knee pain was most likely attributable to "chronic DJD with the normal aging process and complicated by lifestyle and health issues including diabetes mellitus," the examiner did address whether the Veteran's DM2 caused or aggravated the Veteran's knee pain.

Given the above, the Board finds that the evidence currently of record is inadequate to resolve the claim, and that  the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for residuals of a bilateral knee injury.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination of his knees, by an appropriate physician..  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file  all outstanding, pertinent medical records.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Importantly, VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2015).

While the Veteran stated that he did not seek continuous treatment for his knee pain until 1994 at the Spokane and Portland VAMCs, he also stated that he was treated at the Walla Walla VAMC after his service discharge, from 1968 to 1970.  See Veteran's August 2009 NOD; Veteran's June 2011 substantive appeal; and Veteran's April 2013 Statement in Support of Claim.  The record reflects that the Veteran sought treatment for a "Fracture L Knee" at the Walla Walla VA Hospital (VAH) in September 1970 but was denied treatment because he was not service connected.  See September 1970 VA Form 10-7131.  The record also includes dental records from the Walla Walla VA Hospital Outpatient Clinic (VAHOPC) from 1969 to 1970.  

The RO conducted a search for the Veteran's Walla Walla VAMC treatment records from 1968 to 1970.  However, as of September 2014, the RO had not received a response to its request.  Therefore, at this time, the Board cannot conclude that additional records from the Veteran's 1968 to 1970 treatment at the Walla Walla VAH, VAHOPC, or VAMC do not exist or that further efforts to obtain them would be futile.  In this respect, VHA Records Control Schedule 10-1 at XLIII-3 states that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years.  There is no documentation in the record that the Walla Walla VAMC has conducted a proper search of records pursuant to VHA Records Control Schedule 10-1 at XLIII-3.  Hence, further action in this regard is warranted.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to his claim, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake all appropriate action obtain from the Portland VAMC (and any associated facilities) all outstanding, relevant records of VA evaluation and/or treatment of the Veteran since June 2015 , as well as complete records from the Veteran's treatment at the Walla Walla VAH/VAHOPC/VAMC from 1968 to 1970.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, and specifically request all available hardcopy or electronic records.  

Particularly with respect to the remote Walla Walla records, if a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records, to include complete records from the Albany Chiropractic Clinic.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his knees, by an appropriate physician.

The contents of the entire electronic claims file, to include a complete copy of this REMAND as well as any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should identify all diagnosis/es of bilateral knee disability currently present, or present at any point pertinent to the claim on appeal-to specifically include  DJD, spurring of the tibial spine, and chronic pain syndrome, as reflected in the Veteran's medical records (even if currently asymptomatic or resolved).

Then, for each such diagnosed knee disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service, (b) manifested to a compensable degree within one year of service discharge (i.e., November 1969) for any arthritis disability, is otherwise medically related to service (to include the Veteran's October 1966 fall).

For any diagnosed knee disability not deemed to be medically related to service, the examiner should also opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability r (a) was caused, or (b) is aggravated (i.e., worsened beyond normal progress of the disorder) by the Veteran's service-connected diabetes mellitus type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

In rendering the requested opinions, the physician must consider and discuss all pertinent medical and other objective evidence, including the September 1970 VA Form 10-7131 reflecting that the Veteran sought treatment for a "Fracture L Knee," as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of knee symptoms.

All examination findings/testing results, along with complete and clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

